DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1-20, the claim language alternates between using “footing pads” and “pads”.  Claim terminology should be consistent or it could be argued that “footing pads” and “pads” are two separate elements being claimed.  The lack of clarity renders the claims indefinite.  An appropriate correction is required.
Claim 1 recites the limitation "its pads".  There is insufficient antecedent basis for this limitation in the claim.  The claim also references “a pad”.  Is this the same pad or a different pad as the footing pads?  The lack of clarity renders the claims indefinite.  An appropriate correction is required.
In re Claim 5, the language specifies frangible or non-frangible flanges, lips against each of which a tile can abut.  Are these flanges the same as lips?  The language would seem to indicate that lips is meant to further describe the flanges.  The examiner will assume this, but the language really isn’t clear.  The lack of clarity renders the claims indefinite.  An appropriate correction is required.
In re Claim 16, the language specifies “notionally in an orientation in which it will be laid”.  The meaning of this is not clear since notionally is a highly subjective term.  The lack of clarity renders the claims indefinite.  An appropriate correction is required.
In re Claims 19, the claim language requires placing substructure and/or affixing the intermediate members to the substructure. If the initial placement of the substructure is optional, then how are the intermediate members affixed to the substructure if they are not required?  Furthermore, the claim language is redundant describing the assembly of the substructure, optional intermediate members footing pads, and tiles.  The last three sentences of the claim appear to repeat what has already been described.  This language is confusing. The lack of clarity renders the claims indefinite.  Finally, when using and/or, every possibility must be possible.  Thus, as pointed out above, if you don’t place the substructure, how can you affix a plurality of intermediate members to the substructure?  This is just one example of the claim presenting limitations that are not possible.  An appropriate correction is required.
In re Claims 20, the claim language requires “support…indirectly at at least two locations by a tile support pad located between the tile and an underlying timber beam”  This language is confusing since the positioning of the pad places it directly in contact with the tile.  However, the wording seemingly specifies indirect support by the tile support pad.  Is the indirect support provided by the beam or the pad?  The examiner will interpret as best able in light of the specification.  Also what locations are being referred to?  Are these positions on the tile or positions within the entire frame deck? The lack of clarity renders the claims indefinite.  An appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Busby (U.S. 20110192106).
In re Claims 1, 2, and 19, Busby teaches a tiled floor assembly, the assembly comprising or including: a substructure/ (frame-16 or footing 62,94) positioned above a substrate, multiple tile footing pads (12,70) supported by the substructure and/or by a plurality of intermediate members arranged at or atop the substructure, each pad to support one or more tiles (22), and each pad indexed by at least one pad indexing feature cooperating with a locating indexing feature in the substructure  of an array of locating indexing features provided by the substructure.  Screws pass through holes (30) in connector (18) .  Paragraph 0046.  These are pad indexing features that cooperate with locating indexing features/holes made by screws in the substructure (16).  Indexing feature (Figure 24 - 82) cooperates with recesses (Figure 18 - 66) in the substructure and/or by the plurality of intermediate members, and tiles each supported in part at each right angled or obtuse angled corner region by (12,70) pad; wherein each tile is adhered with adhesive (24) to at least one or more of its pads.  Busby further teaches that each pad is indexed by its pad indexing feature being at least one protuberance cooperating with or into a locating indexing feature, wherein each tile is 
In re Claim 19, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform or be made by the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out or being made by the claimed method, it can be assumed the device will inherently perform or be made by the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
In re Claim 3, Busby teaches that each tile (22) has right angled corners and each pad (12,70) in the array supports at least one of only one tile at one of its corners and juxtaposed tiles at their mutually proximate corners, whether two or four mutually proximate corners.  Figure 1 shows one tile supported at at least one of its corners.  Figure 24 shows two pads (70) that adjoin at footings (62,94).  Tile (90) form Figure 23 on one pad at the footing would have a corner proximate another tile (90) at that same footing.  (Figures 1-30)
In re Claims 4, Busby teaches multiple tile footing pads (12,70) are supported by the top surfaces of substructures (frame - 16,94) and/or atop upper surfaces of the plurality of intermediate members.  (Figures 1-30)
In re Claim 5, Busby teaches that pads (12) have open cells (14).  The walls of the cells have top surfaces/rims/lips that abut the tiles.
In re Claim 8-10, Busby teaches a support plate (62) and stanchions (94).  The support plat could be considered an intermediate member that is adhered to substructure (stanchion 94).  When considered as an intermediate member, the support plates (62) have indexing member holes/recesses (66) that extend at lest partially their through. Paragraph 0063
In re Claims 16-18, Busby teaches a footing pad (12,70).  The upper surfaces of the pads are form a base member with open cells (14) that form a grid This grid surface is an indexed placement and supporting position.  The claim is directed to the footing pad and while the placement and supporting position can support one, the tile has not been positively claimed and is therefore not afforded patentable weight.   The pad has downwardly defining at least one indexing protuberance/screws through holes (30) in connector (18).  The walls of the cells (14) have sides that could be considered lips.  They are peripheral since they form the periphery of the open cells.  Figure 16 shows that these lips are severable/detachable at sections (52) and (54).  (Figures 1-30)
The limitations “for a corner region support and indexing of a tile” and to locate a tile corner to two adjacent edges of the tile” are functional language directed to the intended use of the product and are afforded only limited weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 7, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busby (U.S. 20110192106) in view of Knight (U.S. 20130318907).
In re Claim 6 Busby teaches that the frame (16) providing said array of locating indexing features/holes.  These holes would be made by the screws that pass-through connectors (18) and into the substructure frame (16).  Multiple tile footing pads (12) are supported by the frame, each pad to support one or more tiles, and each pad indexed by said at least one pad indexing feature (screws through connectors 18) cooperating with said locating indexing feature.
Busby does note teach that the frame members (16) are elevated above the substrate by footings.  
Knight teaches a deck frame (112) that is elevated by footings (200).  (Figures 1-2)
It would be obvious to one of ordinary skill in the art to modify Busby with the footings disclosed by Knight.  The footings are height adjustable (paragraph 0052) allowing fo the installation of the deck frame on unever terrain.  It also allows for the deck frame to be raised of the ground to promote drainage of water while protecting the frame form moisture damage.
In re Claims 7, Busby teaches multiple tile footing pads (12,70) are supported by the top surfaces of substructures (frame - 16,94) and/or atop upper surfaces of the plurality of intermediate members arranged at the frame or atop the surface of the frame.  (Figures 1-30)
In re Claims 11, Busby modified by Knight has been previously discussed.  Knight also teaches intermediates members (400) that are arranged at the substructure frame (112,300).  (Figures 1-14).  Frangible means structurally weakening something so that it is more reality broken.  Figure 2 shows an attachment/intermediate member (400) with a central portion (428) and attachment structures (436,440,442,444).  These attachment structures are connected to the central portion by a narrow strip of the material formed by slots/channels.  The examiner notes that the applicant has not defined upper and lower surfaces.  Therefore, connecting material surfaces near structure (436) could be considered upper surfaces while the connecting material surfaces near structure (440) could b considered lower surfaces.  Alternatively Figure 8 shows saw tooth serrations/channels (478,479) In joist attachment structure (436).  Those in segment (466) are in an upper surface while those in segment (468) are in a lower surface.
In re Claim 20, Busby teaches suspended timber frame deck comprising a timber frame (16) covered by at least one quadrilateral tile (22) supported at at least two of its edges by a said beam of the timber frame.  A tile support pad (12) is located between the tile and an underlying timber beam (16) and supports the tile at at least two locations.  The beam provides indirect support for all the tile locations.  The pad includes a protrusion (screws through holes 30 in connectors 18) that create and holes in the timber beam to register therewith to the timber beam.  (Paragraph 0046) adhered to the pad with adhesive (24).  Therefor the pad is registered to the tile to help locate the tile to the timber beam.  The connection between the beam, pad, and the tile prevent the tile from sliding over the timber beam.
Busby does not teach interconnected timber beams extending parallel and perpendicular to each other to define a plurality of interstices.
Knight teaches a deck frame (112) with interconnected timber beams (300,300” extending parallel and perpendicular to each other to define a plurality of interstices. (Figures 1, 14)
It would be obvious to one of ordinary skill in the art at the time of filing for the Busby deck to have the parallel and perpendicular beam structure taught by Knight.  This is a conventional layout with provides support for a large deck surface area.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busby (U.S. 20110192106) in view of Repasky (U.S. 8,438,805).
In re Claims 12-15, Busby teaches that the substructure comprises of a plurality of spaced apart height adjustable props (94).  The props present an upper bearing member (62) onto of which at least one pad (12,70 is positioned and supported to support a tile at its corner, the bearing member presenting at least one locating indexing (66) feature to register the pad thereat.  The bearing member comprises a flange (86) extending upwardly therefrom.  This flange can be removed from the prop by removing spacer (82) from hole (66) in the bearing member.  The limitation “to affix a lateral part of the substructure thereto” is functional language directed to the intended us of the product and is afforded only limited patentable weight in a product claim.  The product is capable of performing the function.
Busby does not specifically teach that the props (94) are height adjustable
Repasky teaches the use of height adjustable props (22). (Figures 1-4)
It would be obvious to modify Busby with the adjustable props taught by Repasky.  This would allow for the installation of the deck on uneven or sloped terrain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADAM G BARLOW/           Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633